Order reversed on the law and facts and matter remitted to the Special Term of the Supreme Court, Cayuga county, to take proof as to whether *877the conviction in Onondaga county was for a felony or a misdemeanor. The criminal record of the Division of Criminal Identification is not certified as required by section 482-b of the Code of Criminal Procedure. All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Cunningham, Taylor, Dowling, Harris and MeCurn, JJ.